DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment to the specification filed 22 April 2022 is entered.  Applicant’s statement on pp. 10-11 of the remarks that the amendment corresponds to the bibliographic information of the references identified by corresponding numerals throughout the specification is acknowledged.  Introducing this bibliographic information is not construed to introduce new matter.  However, the content of each of the references is not construed as being incorporated by reference.
Applicant’s remarks with respect to the prior art combination of Alsop and Driesel et al. have been fully considered but they are not persuasive.  Applicant submits that Alsop does not teach “(e) using the at least one coil to generate a magnetic field such that the magnetic field extends through both the material of the pad and the region of interest of the object being imaged” (remarks, p. 11).  Applicant draws this conclusion in view of there being no express recitation, but this does not consider that which is necessarily implied by the disclosure of Alsop.  The magnetic field necessarily extends through both the material of the pad and into the region of interest, such that an image of the region of interest is acquired.  See exemplary images of the region of interest in cited Fig. 4.  See also exemplary images in Fig. 3.  The Office has not purported that this step is not taught; rather, as identified in the paragraph bridging pp. 4-5 of the prior Office Action, the Office identifies that the specific field strength of 3T is not identified, but that strengths of “at least four Tesla” are disclosed in Alsop.  The teachings of Driesel are incorporated to render the claimed field strength obvious.
Applicant directs to parent Application No. 12/958,385 on p. 12 and specifically the examiner’s statement of the reasons for allowance.  While these comments have been considered, the facts in each of the applications are different, and the evidence is being weighed with respect to the currently pending claims alone.  Allowability of the claims in the parent application was not based on a singular limitation, contrary to the manner in which applicant has construed the examiner’s statement of the reasons for allowance.  Even if the claims share a limitation in common, they are not drawn to the same invention and the instant claims are evaluated with respect to the evidence at hand independently of the parent application.
With respect to the presently pending claims, the combination of elements are rendered obvious by the Alsop as modified by Driesel for at least the reason identified above and the rejection is maintained as appropriate.

Information Disclosure Statement
The non-patent references cited in the IDS filed 22 April 2022 have not been considered because there are no copies of record in this application or in the parent applications (Application Nos. 12/958,385 and 14/450,957).  Refer to 37 CFR 1.98.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alsop (US 6,252,403) in view of Driesel et al. (US 2010/0213941).
Regarding claim 1, Alsop discloses a method for enhancing the performance of an imaging system (i.e., improved RF field homogeneity, as in at least the abstract) including providing an MR imaging system, as in the paragraph bridging cols. 4 and 5.  An object is provided in the form of a subject under examination, with images of the object shown in at least Fig. 4. A pad is provided in the form of a “flexible bag of dielectric fluid that [...] conform[s] to the top surface of the head,” as in the paragraph beginning at line 21 of col. 9 and shown in the left side of Fig. 4.  The dielectric fluid has a dielectric constant is known to those skilled to be higher than the dielectric constant of tissue.  See also “dielectric water against the scalp” describing the left side of Fig. 4 which “eliminate[s] signal loss” at the top of the head, as in the paragraph beginning at line 20 of col. 8.  This is consistent with applicant’s disclosure of the invention in at least [0018] and [0042] which detail that water is included as the material filling the pad.  Each of the water in the pad and the tissues under examination have inherent material properties including dielectric constants.
Further regarding claim 1, to acquire the image shown in the left side of Fig. 4, the pad and object are surrounded with at least one RF coil, in the form of spiral coil 10, which requires “0.5 d[B] less power,” as in the paragraph beginning at line 38 of col. 8.  The image shown in the left side of Fig. 4 necessitates generation of a magnetic field that extends through both the pad and the region of interest, as each are depicted in the frame.  The MR image frames shown are known to those skilled to be the result of the detected field and conversion to electrical signals for processing and visual representation.  The intensity homogeneity is increased for the left side of Fig. 4, in which the dielectric pad is in place, relative to the right side of Fig. 4, as detailed in the paragraph beginning at line 8 of col. 6.  See also the relative “drop in signal intensity near the top of the head” in the right side of Fig. 4 as compared with the left in the paragraph beginning at line 20 in col. 9, indicating that the left frame of Fig. 4 demonstrates an increased in signal to noise ratio.  See also “eliminating the signal loss” with respect to the frame shown on the right, as detailed in the same passage.
Further regarding claim 1, Alsop establishes that at field strengths in excess of 1.5 T, the RF signal wavelength is shorter than the size of the human head, which results in “variations with position in the intensity and contrast” of the images, as in the paragraph beginning at line 21 of col. 3.  Alsop’s arrangement is specifically designed for high RF frequency/lower signal wavelength, as in the cited passage.  While Alsop’s design accommodates field strengths of “at least four Tesla,” as in the paragraph bridging cols. 4 and 5, and does not specifically identify using a strength of 3T, the optimum field strength will be determined by routine experimentation.1  Applicant has no disclosed criticality for the strength of 3T, and field strength is known to those skilled to be a result-effective variable, with respect to expected signal intensity and contrast, as cited in Alsop in col. 3.  Additionally, in the same field of coil arrays and dielectric materials exploited in MR imaging methods, Driesel specifically identifies 3.0 Tesla as a standard within the background of the invention at [0004].  In view of the collective evidence, it would have been obvious to those skilled at the time the invention was made to exploit a 3T field strength in the methods of Alsop in order to optimize signal intensity and image contrast, which is consistent with the cited passage of Alsop at col. 3.  
Regarding claim 2, Alsop teaches that deuterium “could be used [...] to render the dielectric invisible” in the paragraph beginning at line 20 of col. 9, which also identifies D2 as a dielectric resonator.  Alsop additionally details use of ceramics, as in the first full paragraph of col. 5.
Regarding claim 3, the dielectric water bag used in the left frame of Fig. 4, as cited, conforms to a portion of the head, but it is not specifically identified as a helmet.  However, Driesel further teaches that dielectric resonators used in MR imaging can be provided as curved insulating bodies and “formed in the manner of a helmet or dome” in [0147].  It would have been obvious to those skilled to form the dielectric resonator as a helmet or dome in order to improve the contrast and signal intensity for a wider circumference of the head.  Additionally, those skilled understand that conforming image acquisition equipment to the contours of the structure under examination will reduce noise and thus have a higher SNR.
Regarding claim 4, Driesel discloses embodiments with uniform thickness of dielectric 13, as shown in at least Fig. 1A, where the dielectric is uniform.  It would have been obvious to further include uniform thickness of the dielectric in the method of Alsop in order to consistently mitigate the signal loss referenced in col. 9 of Alsop across the surface of the tissue to which it conforms, for example.
Regarding claim 5, Alsop references designs with a “flexible bag” in line 30 of col. 9, which suggests that the pad is adapted to received different volumes.  Driesel further teaches increasing the thickness of the dielectric in [0014], which suggests adapting the dielectric to the particular diagnostic application.  It would have been obvious to fill the bag of Alsop with different volumes in order to optimize according to penetration depth, as in the cited passage of Driesel.
Regarding claim 6, the reduced power output referenced in Alsop in the paragraph beginning at line 38 of col. 8 of 0.5 dB reduces the required power output by 50% or more, according to the linear scale between percentage of output and x dB, k = 10 x/10 (of which 0.5 dB computes to a value in excess of 50%).  A value of 50%, for which applicant discloses no specific criticality and has a self-evident effect on system operation (i.e., reduced required power to operate), would be obvious to those skilled through routine optimization of the dimensions and dielectric constant of the pad and particular coil geometry.  Additionally, since the characteristics of the pad and coil of Alsop are disclosed with the same specificity of those claimed, the reduced required power is considered an emergent or inherent property of both the claimed arrangement and Alsop’s.
Regarding claim 7, while Alsop does not specifically disclose the value of signal-to-noise improvement achieved with the dielectric pad and coil arrangement used, Alsop does identify that arrangement is specifically designed to reduce signal loss for high field strength/ high RF frequencies, as in the paragraph beginning at line 21 of col. 3.  Applicant’s disclosure has no stated criticality for the specific value of 27%, and increased SNR corresponds to a self-evident result (i.e., improved signal intensity and image contrast, as demonstrated in Alsop’s Fig. 4).  It therefore would have been obvious to those skilled, through optimizing the combined parameters of field strength, RF signal frequency, and the dimensions and characteristics of the pad and coil arrangement to achieve an SNR that is improved by 27%.  Additionally, since the characteristics of the pad and coil of Alsop are disclosed with the same specificity of those claimed, the improved SNR is considered an emergent or inherent property of both the claimed arrangement and Alsop’s.
Regarding claim 8, Alsop discloses a method for enhancing the performance of an imaging system (i.e., improved RF field homogeneity, as in at least the abstract) including providing an MR imaging system, as in the paragraph bridging cols. 4 and 5.  An object is provided in the form of a subject under examination, with images of the object shown in at least Fig. 4.  A pad is provided in the form of a “flexible bag of dielectric fluid that [...] conform[s] to the top surface of the head,” as in the paragraph beginning at line 21 of col. 9 and shown in the left side of Fig. 4.  The dielectric fluid has a dielectric constant is known to those skilled to be higher than the dielectric constant of tissue.  See also “dielectric water against the scalp” describing the left side of Fig. 4 which “eliminate[s] signal loss” at the top of the head, as in the paragraph beginning at line 20 of col. 8.  This is consistent with applicant’s disclosure of the invention in at least [0018] and [0042] which detail that water is included as the material filling the pad.  Each of the water in the pad and the tissues under examination have inherent material properties including dielectric constants.
Further regarding claim 8, to acquire the image shown in the left side of Fig. 4, the pad and object are surrounded with at least one RF coil, in the form of spiral coil 10, which requires “0.5 d[B] less power,” as in the paragraph beginning at line 38 of col. 8.  The image shown in the left side of Fig. 4 necessitates generation of a magnetic field that extends through both the pad and the region of interest, as each are depicted in the frame.  The MR image frames shown are known to those skilled to be the result of the detected field and conversion to electrical signals for processing and visual representation.  The intensity homogeneity is increased for the left side of Fig. 4, in which the dielectric pad is in place, relative to the right side of Fig. 4, as detailed in the paragraph beginning at line 8 of col. 6.  See also the relative “drop in signal intensity near the top of the head” in the right side of Fig. 4 as compared with the left in the paragraph beginning at line 20 in col. 9, indicating that the left frame of Fig. 4 demonstrates an increased in signal to noise ratio.  See also “eliminating the signal loss” with respect to the frame shown on the right, as detailed in the same passage.
Further regarding claim 8, Alsop establishes that at field strengths in excess of 1.5 T, the RF signal wavelength is shorter than the size of the human head, which results in “variations with position in the intensity and contrast” of the images, as in the paragraph beginning at line 21 of col. 3.  Alsop’s arrangement is specifically designed for high RF frequency/lower signal wavelength, as in the cited passage.  While Alsop’s design accommodates field strengths of “at least four Tesla,” as in the paragraph bridging cols. 4 and 5, and does not specifically identify using a strength of 3T, the optimum field strength will be determined by routine experimentation.2  Applicant has no disclosed criticality for the strength of 3T, and field strength is known to those skilled to be a result-effective variable, with respect to expected signal intensity and contrast, as cited in Alsop in col. 3.  Additionally, in the same field of coil arrays and dielectric materials exploited in MR imaging methods, Driesel specifically identifies 3.0 Tesla as a standard within the background of the invention at [0004].  In view of the collective evidence, it would have been obvious to those skilled at the time the invention was made to exploit a 3T field strength in the methods of Alsop in order to optimize signal intensity and image contrast, which is consistent with the cited passage of Alsop at col. 3. 
Further regarding claim 8,  the dielectric water bag used in the left frame of Fig. 4, as cited, conforms to a portion of the head, but it is not specifically identified as a helmet.  However, Driesel further teaches that dielectric resonators used in MR imaging can be provided as curved insulating bodies and “formed in the manner of a helmet or dome” in [0147].  It would have been obvious to those skilled to form the dielectric resonator as a helmet or dome in order to improve the contrast and signal intensity for a wider circumference of the head.  Additionally, those skilled understand that conforming image acquisition equipment to the contours of the structure under examination will reduce noise and thus have a higher SNR.
Regarding claim 9, Alsop teaches that deuterium “could be used [...] to render the dielectric invisible” in the paragraph beginning at line 20 of col. 9, which also identifies D2 as a dielectric resonator.  Alsop additionally details use of ceramics, as in the first full paragraph of col. 5.
Regarding claim 10, Driesel discloses embodiments with uniform thickness of dielectric 13, as shown in at least Fig. 1A, where the dielectric is uniform.  It would have been obvious to further include uniform thickness of the dielectric in the method of Alsop in order to consistently mitigate the signal loss referenced in col. 9 of Alsop across the surface of the tissue to which it conforms, for example.
Regarding claim 11, the reduced power output referenced in Alsop in the paragraph beginning at line 38 of col. 8 of 0.5 dB reduces the required power output by 50% or more, according to the linear scale between percentage of output and x dB, k = 10 x/10 (of which 0.5 dB computes to a value in excess of 50%).  A value of 50%, for which applicant discloses no specific criticality and has a self-evident effect on system operation (i.e., reduced required power to operate), would be obvious to those skilled through routine optimization of the dimensions and dielectric constant of the pad and particular coil geometry.  Additionally, since the characteristics of the pad and coil of Alsop are disclosed with the same specificity of those claimed, the reduced required power is considered an emergent or inherent property of both the claimed arrangement and Alsop’s.
Further regarding claim 11, while Alsop does not specifically disclose the value of signal-to-noise improvement achieved with the dielectric pad and coil arrangement used, Alsop does identify that arrangement is specifically designed to reduce signal loss for high field strength/ high RF frequencies, as in the paragraph beginning at line 21 of col. 3.  Applicant’s disclosure has no stated criticality for the specific value of 27%, and increased SNR corresponds to a self-evident result (i.e., improved signal intensity and image contrast, as demonstrated in Alsop’s Fig. 4).  It therefore would have been obvious to those skilled, through optimizing the combined parameters of field strength, RF signal frequency, and the dimensions and characteristics of the pad and coil geometry to achieve an SNR that is improved by 27%.  Additionally, since the characteristics of the pad and coil of Alsop are disclosed with the same specificity of those claimed, the improved SNR is considered an emergent or inherent property of both the claimed arrangement and Alsop’s.

Regarding claim 12, Alsop discloses a method for enhancing the performance of an imaging system (i.e., improved RF field homogeneity, as in at least the abstract) including providing an MR imaging system, as in the paragraph bridging cols. 4 and 5.  An object is provided in the form of a subject under examination, with images of the object shown in at least Fig. 4. A pad is provided in the form of a “flexible bag of dielectric fluid that [...] conform[s] to the top surface of the head,” as in the paragraph beginning at line 21 of col. 9 and shown in the left side of Fig. 4.  The dielectric fluid has a dielectric constant is known to those skilled to be higher than the dielectric constant of tissue.  See also “dielectric water against the scalp” describing the left side of Fig. 4 which “eliminate[s] signal loss” at the top of the head, as in the paragraph beginning at line 20 of col. 8.  This is consistent with applicant’s disclosure of the invention in at least [0018] and [0042] which detail that water is included as the material filling the pad.  Each of the water in the pad and the tissues under examination have inherent material properties including dielectric constants.
Further regarding claim 12, to acquire the image shown in the left side of Fig. 4, the pad and object are surrounded with at least one RF coil, in the form of spiral coil 10, which requires “0.5 d[B] less power,” as in the paragraph beginning at line 38 of col. 8.  The image shown in the left side of Fig. 4 necessitates generation of a magnetic field that extends through both the pad and the region of interest, as each are depicted in the frame.  The MR image frames shown are known to those skilled to be the result of the detected field and conversion to electrical signals for processing and visual representation.  The intensity homogeneity is increased for the left side of Fig. 4, in which the dielectric pad is in place, relative to the right side of Fig. 4, as detailed in the paragraph beginning at line 8 of col. 6.  See also the relative “drop in signal intensity near the top of the head” in the right side of Fig. 4 as compared with the left in the paragraph beginning at line 20 in col. 9, indicating that the left frame of Fig. 4 demonstrates an increased in signal to noise ratio.  See also “eliminating the signal loss” with respect to the frame shown on the right, as detailed in the same passage.
Further regarding claim 12, Alsop establishes that at field strengths in excess of 1.5 T, the RF signal wavelength is shorter than the size of the human head, which results in “variations with position in the intensity and contrast” of the images, as in the paragraph beginning at line 21 of col. 3.  Alsop’s arrangement is specifically designed for high RF frequency/lower signal wavelength, as in the cited passage.  While Alsop’s design accommodates field strengths of “at least four Tesla,” as in the paragraph bridging cols. 4 and 5, and does not specifically identify using a strength of 3T, the optimum field strength will be determined by routine experimentation.3  Applicant has no disclosed criticality for the strength of 3T, and field strength is known to those skilled to be a result-effective variable, with respect to expected signal intensity and contrast, as cited in Alsop in col. 3.  Additionally, in the same field of coil arrays and dielectric materials exploited in MR imaging methods, Driesel specifically identifies 3.0 Tesla as a standard within the background of the invention at [0004].  In view of the collective evidence, it would have been obvious to those skilled at the time the invention was made to exploit a 3T field strength in the methods of Alsop in order to optimize signal intensity and image contrast, which is consistent with the cited passage of Alsop at col. 3.  
Further regarding claim 12, the reduced power output referenced in Alsop in the paragraph beginning at line 38 of col. 8 of 0.5 dB reduces the required power output by 50% or more, according to the linear scale between percentage of output and x dB, k = 10 x/10 (of which 0.5 dB computes to a value in excess of 50%).  A value of 50%, for which applicant discloses no specific criticality and has a self-evident effect on system operation (i.e., reduced required power to operate), would be obvious to those skilled through routine optimization of the dimensions and dielectric constant of the pad and particular coil geometry.  Additionally, since the characteristics of the pad and coil of Alsop are disclosed with the same specificity of those claimed, the reduced required power is considered an emergent or inherent property of both the claimed arrangement and Alsop’s.
Further regarding claim 12, while Alsop does not specifically disclose the value of signal-to-noise improvement achieved with the dielectric pad and coil arrangement used, Alsop does identify that arrangement is specifically designed to reduce signal loss for high field strength/ high RF frequencies, as in the paragraph beginning at line 21 of col. 3.  Applicant’s disclosure has no stated criticality for the specific value of 27%, and increased SNR corresponds to a self-evident result (i.e., improved signal intensity and image contrast, as demonstrated in Alsop’s Fig. 4).  It therefore would have been obvious to those skilled, through optimizing the combined parameters of field strength, RF signal frequency, and the dimensions and characteristics of the pad and coil geometry to achieve an SNR that is improved by 27%.  Additionally, since the characteristics of the pad and coil of Alsop are disclosed with the same specificity of those claimed, the improved SNR is considered an emergent or inherent property of both the claimed arrangement and Alsop’s.
Regarding claim 13, Alsop teaches that deuterium “could be used [...] to render the dielectric invisible” in the paragraph beginning at line 20 of col. 9, which also identifies D2 as a dielectric resonator.  Alsop additionally details use of ceramics, as in the first full paragraph of col. 5.
Regarding claim 14, the dielectric water bag used in the left frame of Fig. 4, as cited, conforms to a portion of the head, but it is not specifically identified as a helmet.  However, Driesel further teaches that dielectric resonators used in MR imaging can be provided as curved insulating bodies and “formed in the manner of a helmet or dome” in [0147].  It would have been obvious to those skilled to form the dielectric resonator as a helmet or dome in order to improve the contrast and signal intensity for a wider circumference of the head.  Additionally, those skilled understand that conforming image acquisition equipment to the contours of the structure under examination will reduce noise and thus have a higher SNR.
Regarding claim 15, Driesel discloses embodiments with uniform thickness of dielectric 13, as shown in at least Fig. 1A, where the dielectric is uniform.  It would have been obvious to further include uniform thickness of the dielectric in the method of Alsop in order to consistently mitigate the signal loss referenced in col. 9 of Alsop across the surface of the tissue to which it conforms, for example.
Regarding claim 16, Alsop references designs with a “flexible bag” in line 30 of col. 9, which suggests that the pad is adapted to received different volumes.  Driesel further teaches increasing the thickness of the dielectric in [0014], which suggests adapting the dielectric to the particular diagnostic application.  It would have been obvious to fill the bag of Alsop with different volumes in order to optimize according to penetration depth, as in the cited passage of Driesel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	


    
        
            
    

    
        1 MPEP § 2144.05(II).
        2 MPEP § 2144.05(II).
        3 MPEP § 2144.05(II).